Exhibit 99.1 BONDS.COM PROVIDES 2nd QUARTER RESULTS ACROSS KEY BUSINESS METRICS Boca Raton, Florida – August 7, 2009 – Bonds.com Group, Inc. (the “Company”) (OTC BB:BDCG), through its subsidiaries operates a platform for the electronic trading of Fixed Income securities which focuses on increasing liquidity and competitive pricing to the fragmented Over-The-Counter (OTC) Fixed Income marketplace, announced today Second quarter results across all key business metrics. The following data is unaudited and thus potentially subject to change. Q1 2009 vs Q2 2009 Results Q1 2009 Q2 2009 Growth Q1 vs. Q2 New Accounts 39% Trade Volume 47% Revenue 14% Average Revenue Per Trade -27% Average Size of Trade -37% Number of Bonds Traded -2% Quarterly Comparison (Q2 2008 – Q4 2008 and Q1 2009 & Q2 2009) Q2 2008 Q3 2008 Q4 2008 Q1 2009 Q2 2009 Quarterly Compounding Growth Trades 76% Revenue 108% New Accounts 29% Note: All data is as of settlement date and rounded to nearest dollar; April and May 2009 are not audited. “We are pleased with our progress this year and our continued growth,” stated Chief Executive Officer, John Barry; “We are committed to driving our strategic relationships in sales, trading and technology, this coupled with our office expansion to Newport Beach (CA) and New York City will aid in our on-going growth in the market and ability to better service our clients.” To be added to the Bonds.com investor email list, please email justin.davis@cirrusfc.com with BDCG in the subject line. About Bonds.com Group, Inc. Bonds.com Group, Inc. (OTC BB: BDCG), through its subsidiary Bonds.com, Inc., serves institutional Fixed Income investors by providing a comprehensive zero subscription fee online trading platform.
